PER CURIAM:
Robin Neil Snyder petitions for a writ of mandamus, seeking an order directing the district court to act on his 28 U.S.C.A. § 2255 (West Supp.2012) motion. Our review of the district court’s docket sheet reveals that the district court denied the motion on January 17, 2013. Accordingly, because the district court recently decided Snyder’s § 2255 motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.